Citation Nr: 0705543	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
condition.

2.  Entitlement to service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.  

Although an October 2004 Statement of the Case reflects that 
the RO considered and denied the issue of entitlement to 
service connection for a lumbar spine condition on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issue on the title page 
as to this matter as whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a lumbar spine condition.

The issues of entitlement to service connection for a lumbar 
spine condition and entitlement to service connection for 
dental trauma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final July 1995 rating decision denied service 
connection for residuals of a low back injury; a May 2002 
rating decision denied an application to reopen a claim for 
service connection for lumbosacral strain; the veteran did 
not appeal the May 2002 decision within one year of receiving 
notification and thus the decision is final.

2.  Evidence received since the May 2002 rating decision 
denying the veteran's application to reopen a claim for 
service connection for a lumbar spine condition is neither 
cumulative nor redundant of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the May 2002 rating decision denying 
the veteran's application to reopen a claim for service 
connection for a lumbar spine condition is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran is seeking service connection for a lumbar spine 
condition, alleging that this disability is the result of in-
service back injuries.  

The record reflects that a July 1995 rating decision denied 
service connection for residuals of a low back injury.  The 
veteran did not appeal this decision within one year of 
receiving notification and thus the decision became final.  A 
May 2002 rating decision denied an application to reopen a 
claim for service connection for lumbosacral strain.  The May 
2002 rating decision noted that there was no evidence linking 
the veteran's post-service complaints and objective findings 
to the low back treatment noted in the veteran's service 
medical records.  The veteran did not appeal this decision 
within one year of receiving notification and thus the 
decision is final.

In connection with his claim to reopen, the veteran submitted 
a November 2003 medical opinion from his treating VA 
physician, providing that the veteran had spinal stenosis 
that was possibly related to an injury that occurred during 
his military service.  

The Board finds that this evidence bears substantially upon 
the specific matter under consideration as it relates to an 
unestablished fact (a nexus or link between inservice 
treatment and current lumbar spine findings) necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim.  To this extent only, the benefit sought on 
appeal is granted.

Inasmuch as the claim for service connection for a lumbar 
spine condition has been reopened, the Board must consider 
the merits of the claim.  The next step for the Board in this 
case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  On review, the Board finds that additional 
development is needed.  Accordingly, a thorough discussion of 
the application of the duties to notify and assist will be 
included in a subsequent decision (if the claim remains 
denied following remand).


ORDER

As new and material evidence has been received, the claim for 
service connection for a lumbar spine condition is reopened; 
to this extent, the appeal is granted.


REMAND

As the preceding decision reopened the veteran's claim for 
service connection for a lumbar spine condition, additional 
development of this issue is required.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).

The veteran's service medical records show that he was 
diagnosed with lumbosacral strain in December 1965 after 
falling in a foxhole; complained of back pain in December 
1965; was diagnosed with muscle strain in April 1967 after a 
motor vehicle accident; was given an impression of low back 
strain in July 1967 after missing a step walking down stairs; 
and in October 1967 reported a back injury during basic 
training one year earlier, reported a back injury two days 
earlier, and was given an impression of back strain.  

A November 2003 medical opinion from the veteran's treating 
VA physician provides that the veteran had spinal stenosis 
that was possibly related to an injury that occurred during 
his military service.  

In light of the foregoing, additional evidentiary development 
is required as to the relationship, if any, between the 
objective findings in the veteran's service medical records 
and his post-service lumbar spine medical findings and 
diagnoses.  

The veteran's claim for service connection for dental trauma 
also requires additional development.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran alleges that in 1966 he was driving a jeep with 
failed brakes and ran into a truck.  He alleges that he broke 
some teeth and loosened all his front teeth, and received 
treatment at that time.  

In correspondence to his United States Senator, received by 
VA in April 2003, the veteran stated that he had no teeth, 
due to the claimed in-service motor vehicle accident.  

The veteran's own testimony is competent evidence that he 
currently has missing teeth.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).

The veteran's service medical records are negative for any 
motor vehicle accident in 1966.  In a July 1967 motor vehicle 
accident, the veteran's vehicle was hit from behind.  The 
veteran's complaints at that time pertained to his neck and 
back.

The veteran's service medical records do show, however, that 
he lost teeth and received dental treatment.  He had no 
missing teeth at the time of his June 1965 pre-induction 
examination.  A health record appears to indicate that the 
veteran received dental treatment from February to April 
1966, and August 1966 to November 1967.  The veteran 
underwent tooth restorations and was given prostheses in 
February 1966.  In July 1966, X-rays were taken of his 
maxillary [unclear] teeth.  A full maxillary denture 
construct was indicated and the case was to be re-evaluated 
and completed at home station.  The report of the veteran's 
June 1967 separation medical examination shows that he was 
missing teeth.  

In light of the foregoing, additional evidentiary development 
is required as to the relationship, if any, between the 
objective findings in the veteran's service medical records 
and his post-service dental findings and diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any disability of the 
lumbar spine that may be present.  The 
claims file must be made available to 
the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history (including that set 
forth above), the clinical evaluation, 
and any tests that are deemed 
necessary, the examiner is asked to 
opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any current condition of the 
lumbar spine is causally related to any 
of the lumbar spine findings or 
injuries reflected in the veteran's 
service medical records.

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Arrange for an examination to 
determine the nature, extent and 
etiology of any missing or damaged 
teeth that may be present.  The claims 
file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history (including that set 
forth above), the clinical evaluation, 
and any tests that are deemed 
necessary, the examiner is asked to 
opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any current missing or damaged 
teeth are causally related to any of 
the dental findings, treatment or 
possible injuries reflected in the 
veteran's service medical records.

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Then, readjudicate the veteran's 
claims for service connection for a 
lumbar spine condition and service 
connection for dental trauma.  Any new 
evidence obtained or received since the 
October 2006 statement of the case 
should be considered.  If any part of 
this decision is adverse to the 
veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


